Citation Nr: 0209448	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

On the veteran's substantive appeal, VA Form 9, received at 
the RO in April 1999, he requested a hearing before a member 
of the Board.  In a June 1999 letter, he withdrew his hearing 
request.  38 C.F.R. § 20.702(e) (2001).  There are no other 
hearing requests of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's PTSD is currently productive of complaints 
of anger, sleeplessness, flashbacks, nightmares related to 
combat, startle response to loud noises, and suicidal 
ideation without a plan or intent; objectively, the veteran 
is neat in appearance, cooperative, has normal speech and 
thoughts, intact judgment, and has been working for years 
delivering propane gas.  


CONCLUSION OF LAW

The criteria for assignment of an initial rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a rating in excess of 50 percent for his PTSD.  
This matter was previously before the Board and remanded in 
December 2001 to obtain additional medical evidence, and to 
evaluate the claim based on the expanded record.  The Board 
has reviewed the file, and is satisfied that the requested 
development has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the veteran the right to compliance with the 
remand orders).

As another preliminary matter, the Board notes that during 
the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

Although the RO did not explicitly apply the VCAA, the Board 
finds no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the VCAA have been met, as 
described below.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  

Through numerous rating decisions, a statement of the case 
(SOC) and supplemental statements of the case (SSOC), the 
veteran was notified of the evidence needed to substantiate 
his claim.  The RO notified the veteran of the laws and 
regulations pertaining to increased rating claims, including 
the schedular criteria for evaluating PTSD.  Additionally, 
the record contains substantial VA treatment records and VA 
examination reports addressing the veteran's PTSD.  The 
veteran was afforded the opportunity to present testimony at 
a hearing in support of his claim.  He requested a hearing in 
April 1999, but in a statement submitted in June 1999 he 
withdrew his hearing request.  The record contains statements 
from the veteran, and a statement from his daughter.  

This matter was before the Board in December 2001, and 
remanded for consideration of additional evidence that had 
been received at the Board, but not considered by the RO.  
The Board also requested that the RO obtain updated treatment 
records.  Following the Board's remand, VA treatment records 
dated from October 1999 to December 2001 were associated with 
the claims file.  The Board is not aware of any additional 
relevant evidence that should be obtained prior to proceeding 
with this appeal.  In short, the Board finds that the 
requirements under the VCAA have been satisfied, and the case 
is ready for appellate review.  See 38 U.S.C.A. §§ 5103, 
5103A.

A brief review of the history of this appeal is as follows.  
In an April 1998 rating decision, the veteran was awarded 
service connection for PTSD, and assigned a 10 percent rating 
from February 1998.  In a May 1998 rating decision, the RO 
continued the 10 percent rating.  The veteran disagreed with 
that rating, and initiated this appeal.  During the pendency 
of this appeal, the veteran's disability rating for his PTSD 
has been increased on two occasions.  In a February 1999 
rating decision, the RO awarded a 30 percent rating for PTSD, 
effective from February 1998.  In a May 1999 rating decision, 
the RO awarded a 50 percent rating for PTSD, effective from 
February 1998.  

Although the veteran has been awarded increased ratings for 
his PTSD disability during the pendency of this appeal, he 
has not been assigned the highest rating available, and as 
such his appeal is not abrogated.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (when a claimant disagrees with an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Moreover, the veteran has continued to express disagreement 
with the rating assigned to his PTSD.  Additionally, as this 
appeal arose out of the veteran's disagreement with the 
initial rating assigned to his PTSD, the entire appeal period 
will be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the rating criteria for mental disorders, a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a).  PTSD is evaluated by applying the 
General Rating Formula for Mental Disorders.  Under those 
criteria, a 50 percent evaluation is assigned if there is 
occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has carefully reviewed all the evidence in this 
case, and finds that the evidence reasonably supports a 
finding that a 70 percent rating is warranted for PTSD.  
Reviewing the more recent evidence of record reveals the 
following.  At the time of an April 1998 VA examination, the 
veteran complained of being short-tempered and having 
problems with patience.  He complained of sleeplessness, 
combat-related nightmares, and startle response to loud 
noises.  The veteran was employed full-time as a delivery 
truck driver, which he liked because he could work alone.  
The veteran was married to the same woman since 1966, and 
they had a daughter.  The veteran's speech was clear, his 
mood and affect were appropriate, and he was oriented.  He 
presented no abnormal mental trends involving delusions or 
hallucinations, and he denied any present thoughts of 
homicide or suicide.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 52.  The examiner 
indicated that the veteran displayed mild amounts of 
emotional distress, and mild signs of depression.  

VA outpatient treatment records dated in May 1998, indicate 
that the veteran had continued problems with startle 
response.  He would see movement in trees or around 
buildings, when there was nothing there.  He experienced days 
of significant depression, and feelings of hopelessness.  
December 1998 VA records indicate that the veteran reported 
having panic attacks more than once a month.  He complained 
that he had to write things down to remember them, which 
caused problems with his employment.  The veteran was alert 
and oriented, but fidgety and tearful.  In another December 
1998 VA record, the veteran reported significant problems 
with sleep and nightmares.  It was noted that he had 
significant periods of depression, with history of suicidal 
ideation, although no current suicidal ideation.  He had 
problems with anger, but was using coping techniques.

At the time of a February 1999 VA examination, the veteran 
complained of continuing problems with anger and "thin" 
patience.  He also complained of sleep problems and 
nightmares.  The veteran appeared neat, and was cooperative 
with fair to minimal eye contact.  His affect was neutral, 
and his speech was clear, coherent, and logical.  He denied 
current active suicidal or homicidal thoughts.  The examiner 
assigned a GAF score of 65-68, but stated that the GAF score 
specifically for PTSD was 85.  

A VA outpatient record dated in April 1999 reflects that the 
veteran continued to have problems with nightmares, intrusive 
thoughts, and anger.  He also reported continued problems 
with depression, but denied suicidal ideation.  A VA record 
dated later in April 1999 indicates that the veteran's 
thought content revealed some suicidal ideations without any 
plan.  He did not seem paranoid, and did not exhibit any 
psychotic behavior.  

In June 1999, the veteran's daughter submitted a statement in 
which she described her observations of the veteran's 
behavior.  She reported incidents in which the veteran became 
emotional, tearful, angry, and defensive.  

In an August 1999 VA examination, the veteran reported 
problems with flashbacks of Vietnam, as well as nightmares 
two to three times per week.  At times, he reported problems 
with depression.  Sometimes he wished he were dead, and had 
fleeting thoughts of suicide.  He reported that his PTSD was 
causing problems with his employment, which involved driving 
propane to people's houses.  He indicated that he had 
difficulty going under houses, as he would have thoughts of 
booby traps and being ambushed.  The veteran reported that he 
was easily startled, and would anger easily.  The veteran 
appeared clean and well-groomed, and he was cooperative and 
polite.  He exhibited some mild signs of depression.  His 
affect was somewhat restricted, but his speech was clear.  He 
was oriented, and presented no abnormal mental trends 
involving delusions or hallucinations.  A GAF score of 55 to 
60 was assigned.  Psychiatric treatment and intervention was 
recommended, as well as supportive psychotherapy.

A January 2000 VA treatment record indicates that the veteran 
reported stress at work because he could not get everything 
done in eight hours, but his boss did not want him to do 
overtime.  His complaints of flashbacks, nightmares, and 
sleeplessness continued.  A GAF score of 51 was assigned.  An 
April 2000 VA treatment record indicates that the veteran had 
significant problems with irritability and anger, as well as 
problems with emotional control and feelings of guilt and 
shame.  The veteran had difficulty dealing with people, 
including his immediate family.  The examiner stated that the 
veteran's PTSD symptoms significantly interfered with his 
ability to work.  The veteran's flashbacks continued, as well 
as sleep disturbance, anxiety, and hyper-vigilance.  The 
examiner commented that the veteran's PTSD symptoms were 
chronic and severe, and that the veteran was significantly 
impaired from PTSD.  

A May 2000 VA treatment record indicates that the veteran 
reported significant problems with emotions, including anger 
and depression.  He indicated that he continued to experience 
significant problems on his job due to his emotions and his 
difficulty with thought processes.  It was noted that the 
veteran was very forgetful, and had difficulty concentrating.  
He reported periods of suicidal ideation, but denied having a 
plan.  In July 2000, the veteran reported an increase in 
nightmares of combat experiences.  He reported significant 
problems with anxiety, depression, and suicidal ideation.  He 
denied a plan to harm himself or others.  

In an August 2000 VA examination, the veteran reported having 
problems being around people.  He reiterated his past 
complaints of startle response, anger, nightmares, and 
flashbacks.  He was still working full-time delivering 
propane to people's homes.  He was still married to the same 
person, and related that there were no real problems in the 
marriage.  He stated that he did not associate with any 
friends and stayed at home, with the exception of going to 
church or going shopping with this wife.   The examiner 
indicated that the veteran's speech was clear, but that his 
facial expression was flat.  He demonstrated signs of 
depression and agitation, and became tearful at one point.  
He was oriented, and denied any present thoughts of suicide 
or homicide, although he acknowledged fleeting thoughts of 
suicide.  A GAF score of 50 to 55 was assigned.  The examiner 
commented that the veteran was still able to maintain 
employment, as long as he was working alone and was not 
interfered with by other people.  He did, however, have 
difficulty getting along with people, and he reported that 
his company restricted him from interacting with others while 
on the job.  

A September 2000 VA treatment record indicates that the 
veteran reported significant problems interacting with others 
at work.  He tried to avoid people as much as possible.  He 
indicated that he would blow up with family members, and then 
feel guilty.  He experienced extreme anxiety during those 
times.  He continued to have significant periods of 
depression, but reported no suicidal ideation.  A November 
2000 VA treatment record reflects that the veteran continued 
to have problems with sleep and anger.  He was alert, 
oriented, and neat, but tearful on and off during the 
examination.  His speech was low in volume, and sometimes 
difficult to understand.  His affect was constricted, and his 
eye contact was poor.  He was assigned a GAF score of 50.

In an April 2001 VA record, it was noted that the veteran 
continued to experience severe symptoms of PTSD, including 
anxiety, anger, depression, and severe sleep disruption.  The 
veteran indicated that he was taking a five-week leave of 
absence from work to try and pull himself together.  He was 
sleeping little, and experienced flashbacks of combat.  He 
reported periods of suicidal ideation, but denied intent to 
harm himself.

A December 2001 VA treatment record indicates that the 
veteran was oriented, had normal speech, clear and logical 
thought process, and no suicidal or homicidal ideation.  His 
mood was irritable, and his affect was mildly anxious.  His 
memory was intact to recent and remote events, and his 
judgment was intact.  

The Board finds that the medical evidence of record, as 
summarized in pertinent part above, reasonably supports a 
finding that a 70 percent rating is warranted, but no higher.  
The evidence consistently reflects that the veteran has had 
problems with sleeplessness, nightmares related to his combat 
experiences, startle response to loud noises, depression, and 
flashbacks.  The record also reflects periods of suicidal 
ideation.  In December 1998, the veteran reported panic 
attacks more than once a month, and on other occasions he was 
described as having mild anxiety.  He has been found to have 
depression, a flat facial expression, and agitation.  The 
veteran has no friends, and has consistently reported 
difficulty in his work due to stress, periods of unprovoked 
irritability, and a general inability to establish and 
maintain effective relationships.  On outpatient treatment in 
January 2000, it was noted that his symptoms significantly 
interfered with his work and that his symptoms were chronic 
and severe.  It was also noted that the veteran was 
significantly impaired by his PTSD.  The Board finds that 
these symptoms more nearly approximate the criteria for a 70 
percent evaluation.  

A rating beyond 70 percent is not warranted.  The evidence 
reflects that the veteran is consistently described as neat 
and cooperative, with normal speech, intact memory, and a 
logical thought process.  On one occasion, in November 2000, 
his speech was described as low and difficult to understand, 
but otherwise his speech was characterized as clear and 
coherent.  The veteran has been married to the same person 
since 1966, and has been working full-time for years.  
Although the veteran indicated in April 2001 that he was 
going to take a leave of absence from work, there is no 
indication in the record that he stopped working.  The 
veteran has denied having hallucinations or delusions, or 
hurting others.  His speech was described as clear, his 
judgment was described as intact, and the examiners indicated 
that there were no abnormal mental trends.  There is nothing 
in the record to show that he has total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  

Further, the regular schedular standards appear sufficient 
for evaluation to the extent that the record does not reflect 
that the veteran's PTSD has not caused marked interference 
with employment (i.e., beyond that already contemplated in 
the newly assigned 70 rating), or necessitated frequent 
periods of hospitalization, such that application of the 
regular schedular standards is impracticable.  Thus, 
consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial evaluation of 70 percent for PTSD is granted.  


		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

